DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner acknowledges the response and election of Group 1 in the response filed 12/22/2021.  Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.  Claims 1-8 are prosecuted below.
Claim Objections
Claims 1-8 objected to because of the following informalities:  
Claim 1, line 16: “a thrush washer” should be changed to --a thrust washer--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ardelt et al. (US 5044812).
Re Clm 1:  Ardelt et al. disclose an articulation joint for a machine (fig 1), the articulation joint comprising: a first frame portion (16) defining a first bore (32) therein; a second frame portion (12) defining a second bore (18) therein, the second bore adapted to be aligned axially with respect to the first bore (see fig); a hinge pin (64) disposed in each of the first bore and the second bore (see fig 1), the 
Re Clm 2:  Ardelt et al. disclose wherein each of the plurality of housing segments is coupled with respect to the first frame portion using at least one fastening member (62).
Re Clm 4:  Ardelt et al. disclose wherein: the plurality of washer segments includes at least a first washer segment (any portion of the washer 54) and a second washer segment (any other portion of the washer 54), and the plurality of housing segments includes at least a first housing segment (any portion) and a second housing segment (any other portion).

Re Clms 6 and 7:  Ardelt et al. disclose wherein each of the plurality of washer segments includes at least one lubrication groove (see figs 4 and 5) provided thereon, and wherein the internal space defined by the plurality of housing segments is adapted to receive a volume of a lubricant therein (any space is capable of receiving lubricant).
Re Clm 8:  Ardelt et al. disclose a sealing member (58) disposed in the internal space defined by the plurality of housing segments and in association with the bushing member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ardelt et al. (US 5044812) in view of Sester (US 2015/0292180).
Re Clm 3:  Ardelt et al. fail to disclose wherein each of the plurality of housing segments is coupled with respect to one another using at least one coupling member.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the housing of Ardelt et al. to be a split, two-segment housing wherein each of the plurality of housing segments is coupled with respect to one another using at least one coupling member, as taught by Sester, for the purpose of radially attaching a housing to shaft to ensure a proper radial connection between the housing and the shaft and to avoid potential damage via an axial-oriented assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678